[J-79-2014] [MO: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


IN THE INTEREST OF: D.C.D., MINOR             :   No. 56 MAP 2014
                                              :
                                              :   Appeal from from the order of the Superior
APPEAL OF: CLINTON COUNTY                     :   Court dated April 23, 2014 at No. 1484
CHILDREN AND YOUTH SERVICES                   :   MDA 2013 which reversed the Decree of
                                              :   the Clinton County Court of Common
                                              :   Pleas, Orphans Division, dated July 23,
                                              :   2013 at No. 12-2012.
                                              :
                                              :   SUBMITTED: July 29, 2014


                                 CONCURRING OPINION


MR. JUSTICE EAKIN                                          DECIDED: December 15, 2014
         I agree with the majority’s reversal of the Superior Court’s decision and

reinstatement of the trial court’s termination of father’s parental rights. I write separately

solely to distance myself from the majority’s examination of other possible remedies

when faced with an agency that fails to provide reasonable efforts to reunite child and

parent.

         Neither § 2511 of the Adoption Act1 nor § 6531 of the Juvenile Act2 preclude a

court from ordering the termination of parental rights where a child-welfare agency fails

to provide reasonable efforts to promote reunification.         Incorporating a reasonable-

efforts requirement at the termination-of-parental-rights stage would do nothing more

than improperly punish children, as their placement in foster care would be unjustly

lengthened solely as a result of an agency’s deficiencies.          Thus, I agree with the

1
    23 Pa.C.S. § 2511.

2
    42 Pa.C.S. § 6351.
majority’s conclusion that it is erroneous to refuse a properly proven termination-of-

parental-rights petition based on the failure to employ reasonable reunification efforts. I

further agree the trial court here did not abuse its discretion in terminating father’s

parental rights.

       Notably, this Court granted review to consider whether an agency’s lack of

reasonable efforts requires reversal of an otherwise-established termination petition.

Yet, after determining faults of an agency do not inhibit termination — thereby deciding

the issue we granted — the majority elaborates further by describing potential remedies

or financial penalties that courts might impose against agencies neglecting to make

reasonable efforts and follow court orders and permanency goals. See Majority Slip

Op., at 23-24.     In my view, the majority’s discussion, particularly as to federal

reimbursements and federal funding available to child-welfare services, serves only as

dictum; it is inapposite to the instant case and beyond the scope of the issues we

granted. Thus, I concur.

       Mr. Justice Stevens joins this concurring opinion.




                              [J-79-2014] [MO: Baer, J.] - 2